Citation Nr: 1201063	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-15 416	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active military duty from October 1959 to October 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

The Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge in April 2011, and a transcript of the hearing is of record.

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review of the issues on appeal.

The Veteran's service treatment records have not been located, and are presumed to have been destroyed by fire at the National Personnel Records Center in 1973.  The law provides that if potentially relevant records are unavailable, and that they may have been destroyed while in the possession of the Government, the duty to assist is heightened and VA is obligated to advise the claimant of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody"). 

The earliest clinical evidence of a hearing loss or tinnitus is not dated until many years after service discharge.  According to a June 2009 VA nexus opinion, which is based on a review of the claims file and audiological evaluation of the Veteran, it would require resorting to mere speculation to attempt to provide a nexus opinion on whether the Veteran's current hearing loss and tinnitus are due to service.  The examiner's rationale included the lack of service treatment records.  

Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2011); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Veteran has contended, including at his April 2011 hearing, that he has had hearing loss and tinnitus since his service due to exposure to acoustic trauma from aircraft engines while performing duties as an air frame repairman.  In a March 2008 treatment record, he stated that his hearing loss was discovered when he took a hearing test for an employer.  The Board notes, however, that no such hearing test is of record, that it does not appear that the Veteran has ever provided a release for such records, and that it does not appear that an attempt to obtain any such treatment reports has been undertaken.  

In addition, in the March 2008 VA treatment report, the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA).  On remand, an attempt should be made to obtain the SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

Accordingly, the case is REMANDED to the AMC/RO for the following actions:  

1.  The AMC/RO will ask the Veteran to provide the names and addresses, as well as the dates of treatment, of all health care providers, both VA and non-VA, who have seen or treated him for hearing loss or tinnitus since September 2009, which is the date of the most recent medical evidence on file.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  

2.  The AMC/RO will also ask the Veteran to provide the names and addresses, as well as the relevant dates of any employer who examined him since his discharge from service, to include the employer referred to in the March 2008 treatment report noted above.  The AMC/RO will then attempt to obtain any available information, which will be added to the claims file.  If an attempt to obtain this evidence is unsuccessful, a written statement of the actions taken by VA and the responses received will be added to the claims file.

3.  Obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records.  

4.  If, after completion of the above, the AMC/RO concludes that a new audiological evaluation, with nexus opinion, is necessary to a reasoned determination of the issues on appeal, the AMC/RO will schedule the Veteran for a VA audiological examination by an appropriate health care provider to determine the etiology of his hearing loss and tinnitus.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.   

A complete history of acoustic trauma/noise exposure, and perceived hearing loss and tinnitus symptoms in-service, and post-service, should be obtained from the Veteran. 

a)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any hearing loss, or tinnitus, was caused by the Veteran's service.  

b) If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  If an examination is considered warranted, the AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation will be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

7.  Following completion of all indicated development, the AMC/RO will readjudicate the Veteran's claims for service connection for bilateral hearing loss and for tinnitus in light of all the evidence of record.  If either of the benefits sought on appeal is not granted to the Veteran's satisfaction, he must be furnished with a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.  

Thereafter, if indicated, the case will be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


